Citation Nr: 1410761	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-48 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel






INTRODUCTION

The Veteran served on active duty service from May 1969 to May 1971.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2009 rating decision by the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA) that denied, in relevant part, service connection for a right knee disorder.  The Veteran perfected an appeal of this determination.  (See October 2009 Notice of Disagreement (NOD); November 2011 Statement of the Case (SOC); November 2010 Substantive Appeal (VA Form 9)).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

A preliminary review of the record discloses that additional development is required prior to further review the Veteran's claim for service connection for a right knee disorder.

The information of record contains a May 1996 magnetic resonance imaging (MRI) of the right knee, which reveals a minimal intra-meniscal tear involving posterior horn of the medial meniscus.  The reserve treatment records, dated October 1996, show that the Veteran received treatment for a right knee intra-meniscal tear.  An orthopedic consultation was performed in October 1996, which reflects that the Veteran presented for an evaluation of right knee trauma while running four months ago.  This report discloses that the Veteran was presently under orthopedic care; that he had an effusion which was aspirated by a civilian orthopedist; and that he had actual complaints of right knee pain associated with on-off swelling and sensation of giving way mainly after exertion, but had no history of locking.

In a September 2008 VA Form 9, the Veteran related that he served in the Army reserve from 1971 to 2007.  The Veteran's DD Form 214 shows that the Veteran served on active duty from May 1969 to May 1971.  The record, however, contains no verification of the Veteran's Army reserve service.  There is no indication from the record that VA has attempted to verify the exact nature of any service during the time of the Veteran's right knee treatment in May and October 1996.

The information of record also indicates that the Veteran receives private treatment for his right knee condition.  See October 20, 1996, Orthopedic Consultation Report.  Those private records have not been associated with the claims folder and, if available, would be helpful in adjudication of the Veteran's claim.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the opinion of the Board that further development in this case is required for verification of any and all periods of active duty for training and inactive duty for training with the Army reserve and/or the Puerto Rico Army National Guard, and for VA to undertake reasonable efforts to obtain any outstanding records pertaining to private treatment of the Veteran's right knee in 1996.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names of all National Guard and Reserve units in which he served, the locations of such service, and the dates of such service.

2.  Contact the National Personnel Records Center (NPRC), and any other appropriate source, and attempt to obtain copies of the Veteran's service personnel records, and to request verification of all active duty for training and/or inactive duty for training performed by the Veteran in the year of 1996, to specifically include May through October of 1996.

3.  Contact the Veteran and ask that he identify the names, addresses and approximate (beginning and ending) dates of all health care providers who have treated him for a right knee condition, to specifically include the right knee intra-meniscal tear, dating since 1996, to specifically include the private medical records referenced in the October 20, 1996, Orthopedic Consultation Report.  After obtaining any necessary authorization, undertake reasonable efforts to obtain the records properly identified by the Veteran.  A copy of any records obtain, to include a negative reply, should be associated with the claims file.  If the RO is unable to obtain any records properly identified by the Veteran, the RO should inform the Veteran in writing of that fact.

4. After completing the above, and any other development deemed necessary (including obtaining a VA examination if deemed warranted), the Agency of the Original Jurisdiction (AOJ) should re-adjudicate the claim of service connection for a right knee disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with Supplemental Statement of the Case. The Veteran and his representative should also be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


